The Honorable H. Q. Sibley         Opinion No. H-893
Executive Director
Texas Animal Health Commission     Re: Authority of the
1020 Sam Houston State Office      Texas Animal Health
     Building                      Commission to require
Austin, Texas 78701                compulsory brucellosis
                                   vaccination of animals.

Dear Dr. Sibley:

     you have requested our opinion regarding whether the
Texas Animal Health Commission, formerly the Livestock
Sanitary Commission, may require brucellosis vaccination of
animals under section 23A of article 7014f-1, V.T.C.S.

     Section 23A provides, in pertinent part:

              (1) Purpose. It is the purpose of
          this Section to bring about the effective
          control and eventual eradication of bovine
          brucellosis in the State of Texas and to
          accomplish that purpose in the most
          effective, practical and expeditious
          manner.

     Section 23A authorizes the establishment of two types of
"brucellosis control areas." Subsection (7). In a Type I
control area, the statute requires that

          all female calves . . . be officially
          vaccinated within ages fixed by
          regulation.  Subsection (7).




                        P. 3759
                                                               *   .   .




The Honorable H. Q. Sibley - page 2   (H-893)



In a Type II control area, the Commission is empowered

          to conduct such tests, vaccinations, and
          other practices . . . as may be necessary
          to qualify said county for certification
          or recertification as a modified certified
          brucellosis free area as outlined in the
          uniform regulations of the United States
          Department of Agriculture and the Livestock
          Sanitary Commission of Texas. Subsection
          (9). (Emphasis added).

Thus, as to Type I control areas, the authority of the
Commission to require vaccinations has been limited by
statute to female calves within ages fixed by regulations of
the Commission, while its authority in a Type II control
area has been sufficiently broadened by the Legislature to
require the vaccination of any animal whose vaccination it
deems necessary.

     In order to designate a county or other area as a
"brucellosis control area," the Commission is required to
follow the procedures outlined in subsection (6). Another
provision of section 23A, however, permits the Commission to
designate "3   county or area as a Type II control area"
upon

          a finding that at least 75 percent of the
          cattle owners of the State . . . owning
          at least 51 percent of the cattle within
          the State, have petitioned the Commission
          for establishment of Type II brucellosis
          control areas. Subsection (4a).

Thus, we point out that, while the Legislature in section
23A has placed some limitations upon the Texas Animal Health
Commission's authority to require brucellosis vaccinations,
it has specified the classifications and circumstances under
which it may do so.




                        P. 3760
The Honorable H. Q. Sibley - page 3     (H-893)



                       SUMMARY

            Section 23A of article 7014f-1, V.T.C.S.,
            does not confer blanket authority upon
            the Texas Animal Health Commission to
            require brucellosis vaccinations, but it
            permits the Commission to do so under
            circumstances described by statute.

                                 Very truly yours,



                                      &II&
                                        .
                                 Attorney General of Texas

APPROVED:             /


L&
DAVID M. KENDALL, First Assistant



 &A
C. ROBERT HEATH, Chairman
Opinion Committee

jwb




                             Pm 3761